—Order, Family Court, New York County (Mary Bednar, J.), entered on or about August 19, 1999, which, to the extent appealed from, denied respondent’s objections to an order of support dated July 6, 1999, which awarded petitioner child support in the amount of $2,553 per month based on application of the 17% support guideline to all of respondent’s adjusted 1998 income and petitioner’s claimed adjusted 1998 income, unanimously modified, on the law, ’o *660vacate the finding as to petitioner’s net income and as to the amount of child support and the matter remanded for a new hearing and calculation, and otherwise affirmed, without costs.
Petitioner’s income for 1998, during which she took a six-month leave of absence, is not a true reflection of her annual income for purposes of determining child support obligations. Since the precise financial status of petitioner is in doubt, the matter should be remanded for a new hearing and to recalculate the amount of child support, if necessary.
Nonetheless, Family Court properly applied the statutory factors (see, Family Ct Act § 413 [1] [f]) in determining the percentage of combined income in excess of $80,000 to be contributed as child support, and we find no reason to disturb that aspect of the court’s order. The remand is solely for the purpose of determining petitioner’s income and proper allocable share of support. Concur — Rosenberger, J. P., Nardelli, Tom, Mazzarelli and Rubin, JJ.